Title: To Benjamin Franklin from Richard Nicholls Colden, 6 April 1774: résumé
From: Colden, Richard Nicholls
To: Franklin, Benjamin


<General Post Office, New York, April 6, 1774: Has received Franklin’s letter of January 5 by the Mercury, and assures him he will be diligent in preparing the accounts. Encloses Richard Hanson’s second bill for £50 sterling on Sir Lyonel Lyde & Co.; the first bill was sent of March 2. His father came to town two days ago; he is recovering his strength, sends compliments, and hopes to write soon.>
